Jenkins, P. J.
Where the plaintiff filed suit against the defendant,
Western and Atlantic Railroad, a separate and distinct corporation from the Nashville, Chattanooga and St. Louis Railway, for the recovery of a reward offered by the latter corporation, stipulating that “The Nashville, Chattanooga and St. Louis Railway will pay a reward . . for information resulting in the conviction of any one for the crime of wilfully tampering with . . its tracks . . or other portion of its roadway,” there was no error in dismissing the petition upon general demurrer. N., C. & St. L. Ry. Co. v. Edwards, 91 Ga. 24 (16 S. E. 347); Branan v. N., C. & St. L. Ry. Co., 119 Ga. 738 (46 S. E. 882) ; Armour Car Lines v. Summerour, 5 Ga. App. 619 (63 S. E. 667) ; Western & Atlantic R. Co. v. Peacock, 16 Ga. App. 772 (86 S. E. 389).

Judgment affirmed.


Stephens and Bell, JJ., concur.